United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 18, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 03-40114
                         Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUAN CARLOS RODRIGUEZ-RUIZ,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-02-CR-217-1
                      --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Juan Carlos Rodriguez-Ruiz (Rodriguez) appeals the sentence

he received following his guilty-plea conviction to possession of

cocaine with intent to distribute.   He asserts that the district

court erred in denying him a downward adjustment pursuant to the

safety valve provision, U.S.S.G. § 5C1.2.   Rodriguez has not met

his burden of establishing that he provided truthful and complete

information to the Government.   See § 5C1.2(a)(5); United States

v. Flanagan, 80 F.3d 143, 146 (5th Cir. 1996).   He has not shown

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40114
                                -2-

that the district court clearly erred in denying the adjustment.

See United States v. Miller, 179 F.3d 961, 963-64 (5th Cir.

1999).

     Rodriguez also asserts that the district court erred in

denying him an adjustment for his minor role in the offense.

Typically this court reviews such claims for clear error.      United

States v. Gallegos, 868 F.2d 711, 713 (5th Cir. 1989).   However,

because Rodriguez moved in the district court for an adjustment

based upon his minimal role, this court should review for plain

error.   See United States v. Leonard, 157 F.3d 343, 345 (5th Cir.

1998).   Regardless which standard we use, Rodriguez has not

established that he was “substantially less culpable than the

average participant.”   U.S.S.G. § 3B1.2, comment. (n.3(A));

United States v. Lokey, 945 F.2d 825, 840 (5th Cir. 1991).     The

judgment of the district court is therefore AFFIRMED.